DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farabet et al. (Pub. No.: US 2019/0303759 A1 – hereinafter “Farabet”) in view of Atsmon et al. (Pub. No.: US 2018/0349526 A1 – hereinafter “Atsmon”).
Claim 1:
Farabet discloses a non-transitory computer-readable medium (¶235) storing thereon instructions (¶236) executable by one or more processors (¶238) to implement a sensor parameter optimizer that determines parameter settings for use by real-world sensors in autonomous driving applications (¶5 discloses “training, testing, and/or verifying one or more features of a real-world system – such as a software stack for use in autonomous vehicles”; ¶6 discloses “physical sensor data, virtual sensor data, or a combination thereof may be used to train the DNNs of the software stack(s).”; ¶7), the sensor parameter optimizer comprising: 
an imaging engine configured to generate a plurality of imaging scenes defining a virtual environment (¶5 discloses “training, testing, and verifying autonomous machines using simulated environments”;¶52 discloses “a global simulation that simulates a virtual world or environment (e.g., a simulated environment) … the global simulation … may include … scene graphs”; ¶¶ 94, 111); 
a sensor simulator configured to receive a parameter setting for each of one or more virtual sensors (¶7 discloses “virtual sensor data may be encoded to a format that is familiar to the software stack(s) (e.g., is bit-to-bit the same as the physical sensor data used for training the DNNs)”); ¶97 discloses “LIDAR with moving parts, limited fields of view, and/or variable resolutions may be simulated” i.e. settings; ¶114 discloses “The number of virtual sensors used may be dynamically configurable such that one sensor may be used in a first simulation, five in another, ten in another, etc. In some examples, the dynamic configuration may be determined based on vehicle types…a same or different number of virtual sensors
and/or type of virtual sensors may generate virtual sensor data.” i.e. settings; ¶170), and generate, based on the parameter settings and the plurality of imaging scenes, sensor data indicative of current states of the virtual environment (¶46 discloses sensor properties may be used to directly mine and label data within to increase the accuracy of the DNNs); and 
an autonomous vehicle simulator (¶51 “Simulation System”; ¶52) configured to control an autonomous vehicle (¶55 discloses “a software stack(s) 116 (e.g., an autonomous driving software stack)”) within the virtual environment based on the sensor data (¶52 discloses “virtual sensor … processing sensor data for each sensor with respect to the sensor's perception of the global simulation”; ¶63), wherein the sensor parameter optimizer determines, based on operation of the autonomous vehicle, an optimal( ¶43 discloses “The models may then be pruned, optimized, refined, and then deployed as deployed DNNs in the vehicle(s) 102” [emphasis added]; ¶¶97, ¶114, ¶170), the optimal(¶5 discloses “training, testing, and verifying autonomous machines using simulated environments…features of a real-world system”; ¶66 discloses “he identical, or substantially identical, hardware components used by the vehicle 102 (e.g., a physical vehicle) to execute the autonomous driving software stack in real-world environments may be used to execute the autonomous driving software stack in the simulated environment 410”).
Farabet discloses all of the subject matter as described above except for specifically teaching “parameter setting of the parameter setting.”  However, Atsmon in the same field of endeavor teaches parameter setting of the parameter setting (¶76 discloses “one or more mounting attributes may be adjusted for the emulated range sensor(s) to improve accuracy performance of the range sensor(s).”)
Therefore, it would have been obvious to one of ordinary skill in the art to combine Farabet and Atsmon before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to training, evaluating and/or validating the autonomous driving systems in a simulation system to reduce the amount of driving time required for testing the hardware/software combination used in the real-world vehicle and may reduce safety risks by not requiring actual real-world testing.  Atsmon ¶4 disclose the “there is a need for multiple and diversified support eco-systems for training, evaluating and/or validating the autonomous driving systems controlling the autonomous vehicles.  Farabet ¶66 discloses “The use of the vehicle hardware 104 in the simulation system 400A thus provides for a more accurate simulation of how the vehicle 102 will perform in real-world situations, 
This motivation for the combination of Farabet and Atsmon is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 2:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 1, wherein the parameter setting defines one or more of: a spatial distribution of scan lines of a point cloud (Farabet ¶202 disclose “The flash LIDAR device may use a 5 nanosecond class I (eye-safe) laser pulse per frame and may capture the reflected laser light in the form of 3D range point clouds and co-registered intensity data), a field of regard (Farabet ¶21 discloses “FIG. 11B is an example of camera locations and fields of view”; at least ¶¶ 52, 66 disclose a “field of view”), a range (Farabet ¶¶ 97, 202), or a location of a sensor associated with the autonomous vehicle (Farabet Fig. 11B).
Claim 3:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 1, wherein the sensor simulator generates the sensor data via ray casting (Farabet ¶60 discloses “ray casting may be used in an effort to simulate LIDAR reflectivity”; ¶97).
Claim 4:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 1, wherein the sensor simulator generates simulated lidar or radar data (Farabet ¶28).
Claim 5:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 1, wherein the sensor simulates the sensor data using a graphic shader (Farabet ¶¶58, 60, 93 disclose the simulated environment includes shadows; ¶105 discloses “The simulation engine 630 may then update the object data and characteristics (e.g., within the asset data store(s) 636), may update the GI (and/or other aspects such as reflections, shadows, etc.), and then may generate and provide updated sensor inputs to the GPU platform 624.” [emphasis added]).
Claim 6:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 1, wherein a particular object or surface is associated with a reflectivity value within the virtual environment, and wherein the sensor simulator generates at least a portion of the sensor data based on the reflectivity value (Farabet ¶60 discloses “ray casting may be used in an effort to simulate LIDAR reflectivity”; ¶97).
Claim 7:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 6, wherein the reflectivity value is derived from a color of the particular object or surface (Farabet ¶97 discloses “Texture may be assigned to roads, signs, and/or vehicles to model laser reflection at the wavelengths corresponding to the textures).
Claim 8:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 1, wherein the sensor data is accessed via direct memory access (DMA) (Farabet ¶¶159, 161-162, 182).
Claim 9:
The combination of Farabet and Atsmon discloses the non-transitory computer-readable medium of claim 1, wherein the parameter setting is a user-configured parameter setting (Atsmon ¶76 discloses “one or more mounting attributes may be adjusted for the emulated range sensor(s) to improve accuracy performance of the range sensor(s).”; where a user would have to adjust the mounting attributes of the sensors).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farabet in view of Atsmon as applied to claim 1 above, and further in view of Salimans et al. (Evolution Strategies as a Scalable Alternative to Reinforcement Learning – hereinafter “Salimans”). 
Claim 10:
The combination of Farabet and Atsmon teaches the non-transitory computer-readable medium of claim 1, wherein the optimal (Farabet ¶¶43, 97, 114, 170) parameter setting (Atsmon ¶76) is based on vehicle operation data captured when the autonomous vehicle interacts with one or more objects or surfaces with the virtual environment (Farabet ¶5 discloses “training, testing, and/or verifying one or more features of a real-world system – such as a software stack for use in autonomous vehicles”; ¶6 discloses “physical sensor data, virtual sensor data, or a combination thereof may be used to train the DNNs of the software stack(s).”; ¶7).
Farabet and Atsmon discloses all of the subject matter as described above except for specifically “wherein the optimal parameter setting is based on evolutionary learning.”  However, Salimans in the same field of endeavor teaches the optimal parameter setting is based on evolutionary learning (p. 247 ¶1 discloses “parameter optimization”; p. 248 § 4.2 discloses “use EAs to search the space of RL policies” – evolutionary algorithms (EAs) and reinforcement learning (RL)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use evolutionary learning as taught by Salimans to modify the system and method of Farabet in order to yield predictable results address that addresses difficult challenges in RL problems including: “Large state spaces; Incomplete state information; and Non-stationary environments.” (Salimans ¶259).  All of which are issues in autonomous driving vehicles.
This motivation for the combination of Farabet and Salimans is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 11:
The combination of Farabet, Atsmon, and Salimans discloses the non-transitory computer-readable medium of claim 10, wherein the evolutionary learning is reinforcement learning (Salimans p. 248 § 4.2).
Claim 12:
Farabet discloses a sensor parameter optimizer method for determining parameter settings for use by real-world sensors in autonomous driving applications (¶5 discloses “training, testing, and/or verifying one or more features of a real-world system – such as a software stack for use in autonomous vehicles”; ¶6 discloses “physical sensor data, virtual sensor data, or a combination thereof may be used to train the DNNs of the software stack(s).”; ¶7), the sensor parameter optimizer method comprising …
The combination of Farabet and Atsmon discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666